          Case 1:19-cv-04977-ALC Document 41 Filed 07/02/19 Page 1 of 1
                                                                   USDC SDNY
                                                                   DOCUMENT ELECTRONICALLY
                                                                   FILED
UNITED STATES DISTRICT COURT                                       DOC#: ----=---­
                                                                   DATE FILED: 7 - Z. -/?
SOUTHERN DISTRICT OF NEW YORK

ROY STEWART MOORE AND KAYLA
MOORE,

                                 Plaintiffs,                 19-cv-04977 (ALC)
                         -against-                           ORDER
SACHA NOAM BARON COHEN, et al.,

                               Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court will hold a pre-motion conference in this case on August 1, 2019, at 1:00 p.m.

regarding Defendants' anticipated motion to dismiss and Plaintiffs' anticipated motion to stay. See

ECF Nos. 37-38. Consistent with the Court's individual rules, Plaintiffs are directed to respond to

the issues addressed in Defendants' pre-motion conference request letter on or before July 16,

2019. See ECF No. 37. The parties (and/or counsel) should appear in person in Courtroom 1306 at

the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY, on the date

and time specified above.

SO ORDERED.

Dated: July 2, 2019
       New York, New York
                                                /7�
                                               (_//;t    . 7�n _
                                                      ANDREW L. CARTER, JR. p-----.
                                                             United States District Judge
